Citation Nr: 0528875	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  04-28 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a head injury to include seizures and headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The appellant had service from February 1970 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

The appellant was scheduled for a video conference hearing 
before the Board on October 11, 2005.  In an October 5, 2005 
notice he informed the RO that he declined the video hearing 
and instead wanted an in person hearing before the Board at 
the RO.

In view of the foregoing, the appeal is REMANDED for the 
following action:

The RO should schedule the appellant for 
a Travel Board hearing to be held at the 
RO in Winston-Salem, North Carolina.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


